            Case: 1:19-cv-01610 Document #: 32 Filed: 04/09/19 Page 1 of 1 PageID #:86


           UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS



Christopher Moehrl, on behalf of himself and ail others similarly situated


                                           Plaintiff


                                                                 vs.
                                                                                  Case No.: l:19-cv-01610

The National Association of Realtors, ct al.



                                       Defendant(s)

                                                AFFIDAVIT OF SERVICE


1, Chad Goldreyer, a Private Process Server, being duly sworn, depose and say:

That I have been duly authorized to make service of the Summons, Class Action Complaint, and Civil Cover Sheet in the above
entitled case.


That I am over the age of eighteen years and not a party to or otherwise interested in this action.

That on 03/13/2019 at 12:15 PM,1 served Keller Williams Really, Inc. with the Summons, Class Action Complaint, and Civil
Cover Sheet at 1221 South Mopac Expressway, Suite 400, Austin, Texas 78746 by serving Savannah Shuman, Designated Agent,
authorized to accept service.

Savannah Shuman is described herein as:


Gender: Female Race/Skin: White         Age: 30 Weight: 160 Height: 5'6" Hair: Black          Glasses: No



1 declare under penalty of perjury that this information is true and correct.




    n5MhDi^
 Executed On
                                                                                      Chad Goldreyer
                                                                                                            Client Ref Number:22140-001
                                                                                                                     Job#: 1558876




                 Capitol Process Services, Inc.|1827 18th Street, NW, Washington, DC 20009|(202)667-0050
